Citation Nr: 1602194	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for stenosis of L2-L4, L5-S1 degenerative disease, status post fusion L2-L5 ("lumbar spine disability").

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs).  A December 2009 rating decision by the RO in St. Petersburg, Florida denied service connection for the lumbar spine disability, and a February 2012 Statement of the Case (SOC) denied entitlement to a TDIU.  A June 2015 rating decision by the RO in San Diego, California confirmed and continued denials of service connection for bilateral hearing loss and tinnitus because the evidence submitted was not new and material.

In November 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

The issues of whether new and material evidence has been received to reopen claims for service connection for bilateral hearing loss and tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of stenosis of L2-L4, L5-S1 degenerative disease, status post-fusion of L2-L5, and the evidence is at least in equipoise on whether it is etiologically related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for a lumbar spine disability, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").



Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Service Connection for a Lumbar Spine Disability

The Veteran contends that his back was injured in service when 60-pound bags of sugar fell on him, causing him to bend backwards, and that his back has been chronically hurt since then.  See the November 2015 Board hearing transcript.

The Veteran has a current diagnosis of stenosis of L2-L4, L5-S1 degenerative disease, status post-fusion of L2-L5.  See the December 2009 VA examination report; 2009 treatment records from Dr. S.B.  Thus, the current disability requirement for service connection for a lumbar spine disability is satisfied.  

The Veteran's STRs indicate that in an August 1970 enlistment examination, the Veteran's spine was found to be clinically normal.  In August 1972, the Veteran reported having pain in his lower lumbar spine region, which was treated with Valium.  In May 1973, he again reported low back pain for the past three weeks.  In July 1974, the Veteran reported having back pain, which was treated with Parafon Forte.  Two weeks later, the Veteran reported continued low back pain.  He was given Parafon Forte again to relieve pain and relax muscles, which he stated did not help much.  He had mild point tenderness to the right of the lumbar spine, full range of motion, and no spasms.  In August 1974, the Veteran reported that he injured his back moving supplies, including 60-pound bags of sugar, when two bags fell off a stack.  He was noted to have a slight spasm in the lumbar spine area, as well as stiffness in his right leg.  In February 1975, the Veteran reported having a sharp back pain, which was noted as chronic lumbar spasm.  He had full range of motion.  A March 1973 lumbar spine series indicated that that his spine was within normal limits.  In a March 1975 service separation examination, the Veteran's spine was found to be clinically normal; however, he reported having recurrent back pain.  Thus, the in-service injury requirement for service connection for a lumbar spine disability is also satisfied.

The evidence of record is in equipoise on the issue of whether the Veteran's current lumbar spine disability is related to an in-service injury.  In a letter dated in March 2009, the Veteran's physician, Dr. S.J. opined that it is "certainly conceivable" that the Veteran's current symptoms and findings of spondylosis and degenerative disk disease are the result of his military injury in 1972.  Also in March 2009, a private neurosurgeon, Dr. S.B., opined that full discussion with the Veteran regarding his past injuries and ongoing low back problems led him to determine that the Veteran's service injuries and activities are the most likely underlying cause for his back and lower extremities problems.

In December 2009, the Veteran was afforded a VA spine examination.  He reported that prior to a spinal fusion surgery in May 2009, he had constant pain.  Since the surgery, he did not have pain but could not ambulate for more than a few yards.  The examining physician noted that the Veteran had a right knee brace, held a cane in his right hand, and limped favoring the right leg.  Upon physical examination, the lumbar spine showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no objective evidence of radiculopathy and no neurologic dysfunction.  Range of motion testing indicated that the Veteran had zero degrees of flexion, extension, and lateral flexion.  He also had 10 degrees of left lateral rotation and 5 degrees of right lateral rotation.  The examiner opined that the Veteran's stenosis of L2-L4, L5-S1 degenerative disease, status post-fusion of L2-L5, was not caused by the lumbar strain for which he was treated during active duty.  The rationale for his opinion was that the current diagnosis was made in 2006 and there was no substantial evidence that it was related to a lumbar strain from 1974 and 1975.  The gap in time between the in-service injury and the 2006 diagnosis was too great for the injuries to be related.

In September 2011, four lay statements were submitted by the Veteran's siblings.  They stated that they witnessed the Veteran having back pain during active service, and that he has continued to complain of back pain since that time.  They stated that the Veteran would lie on the hard floor to alleviate the pain, would not lift heavy objects due to back pain, and that more recently it had become difficult for him to use stairs and travel due to back pain.  

In November 2015, two physician statements were received.  Dr. S.B. stated that he had reviewed the Veteran's STRs and treatment records since service separation, and concluded that the Veteran's lumbar spine diagnosis was most likely (51 percent probability or better) caused by or a result his injuries in the military.  Dr. S.B. stated that the Veteran had a documented injury in the military and multiple visits to corpsman during service.  He also had ongoing problems after the military, eventually resulting in surgery to the lumbar spine.  Dr. S.B. noted that the Veteran had right-sided weakness and persistent pain.  In a second statement, Dr. O.D. indicated that he had reviewed the Veteran's STRs and concluded that the Veteran's chronic low back pain, degenerative disc disease, and post-laminectomy syndrome were most likely caused by or a result of the Veteran's back injury in 1972.  Dr. O.D. stated that after the Veteran's 1972 injury, he had continuing symptoms until his discharge from service in 1975, and that his symptoms continued post-service and resulted in surgery in 2009.  

The Veteran also testified in a Board hearing in November 2015.  He stated that his lumbar spine injury in service was due to 60-pound bags of sugar falling on him, and that he has had back pain ever since that time.  He testified that he began seeing a doctor in 1975 after he separated from service, but that doctor has since passed away and he has been unable to obtain any of his treatment records from his office.  The Veteran stated that his back condition led him to switch jobs and then eventually he medically retired from his job.

On this record, the Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran's lumbar spine disability was incurred in or caused by an in-service injury, event, or illness.  The Board finds Dr. S.B, Dr. O.D. and the December 2009 VA medical opinion to be competent and credible.  The opinions were all rendered based on review of STRs, post-service treatment records, and physical examination of the Veteran.  In addition, all three doctors provided at least some rationale and bases on which they relied to form their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current lumbar spine disability.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

A June 2015 rating decision by the RO in San Diego, California reopened and denied claims of service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a notice of disagreement in August 2015, indicating that he disagreed with both issues, and a Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also has a pending appeal of entitlement to a TDIU; however, the grant of service connection above for a lumbar spine disability and any decision on the service connection claims being remanded herein may affect the claim for a TDIU.  For instance, a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage and because the Veteran contends that his hearing loss impacts his ability to work.  In addition, the December 2009 VA examiner and the Veteran's private physicians have indicated that the Veteran's lumbar spine condition had significant effects on the Veteran's usual occupation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and representative addressing the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and tinnitus.  The Veteran and his representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

2.  The pending claim of entitlement to a TDIU is inextricably intertwined with the service connection claim granted herein and the still-pending claims for bilateral hearing loss and tinnitus; therefore, consideration of this issue must be deferred until these intertwined issues are resolved or are prepared for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


